[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 96-2361

                         JERRY SANDSTROM,

                      Plaintiff - Appellant,

                                v.

                    UNITED STATES OF AMERICA,

                      Defendant - Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Nancy J. Gertner, U.S. District Judge]                                                                

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                  Bownes, Senior Circuit Judge,                                                        

                    and Stahl, Circuit Judge.                                                       

                                           

     Elizabeth McDonough Noonan,  with whom Peter  Lawson Kennedy                                                                           
and  Adler  Pollock  &amp; Sheehan  Incorporated  were  on brief  for                                                      
appellant.
     Mary  Elizabeth Carmody,  Assistant United  States Attorney,                                      
Senior  Litigation Counsel,  with  whom Donald  K. Stern,  United                                                                  
States Attorney, was on brief for appellee.

                                           

                          April 24, 1997
                                           

          Per Curiam.  Upon  consideration of the record, briefs,                    Per Curiam.                              

and argument  of counsel, the  district court's judgment  and its

denial of appellant's motion for a new trial are affirmed.                                                           affirmed                                                                   

          Costs on appeal are awarded to appellee.                    Costs on appeal are awarded to appellee.                                                           

                               -2-